DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 5 is objected to because of the following informalities: claim 5 recites “said second part in line 5 without any further recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Julian Pidevall et al. (“Julian” hereinafter) (US PG PUB 2007/0181611).
Regarding claim 1, Julian teaches a device (figure 1) for dispensing a fluid, 
said device comprising a supporting structure (item 1, figure 1) coupled with a container (bottle, paragraph [0042]) holding said fluid and 
a collapsible chamber (item 17, figure 1, formed by elastomeric head 5, figure 1) associated with said supporting structure, said collapsible chamber being suited to draw, contain and dispense a dose of said fluid, 
said device comprising a suction duct (item 19, figure 1) configured to allow said collapsible chamber to communicate with said container and a dispensing duct (nozzle spout, figure 1) configured to allow said collapsible chamber to communicate with an external environment, 
said collapsible chamber being at least partially delimited by a deformable membrane (item 5, figure 1) configured to dispense at least one portion of said dose from said collapsible chamber (paragraph [0046]), 
wherein the deformable membrane includes a lock (item 29, figure 1) configured to maintain said deformable membrane in a locked position (see figure 2, paragraph [0043]) and to release said deformable membrane from said locked position upon rotation of the supporting structure (the main body 1 is rotated with respect to attachment body 3 to lock and unlock the dispenser to prevent accidental discharge, see paragraphs [0042-0043]).
Julian teaches locking and unlocking the deformable membrane to prevent accidental discharge with the use of a stem (item 27, figure 1) and a lock mechanism (item 29, figure 1) disposed on the membrane. However, Julian is silent to the lock being a snap-fitting one also locking the deformable membrane in a squeezed position.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Julian such that the connection between the stem and the lock mechanism of the deformable membrane is a snap-lock connection such that it can be easily applied and removed. Julian already teaches the mating engagement between components and converting them to snap-fit would be an obvious matter of design choice and within the range of one of ordinary skill in the art.
Furthermore, it would be obvious to have locked the deformable membrane in a squeezed position such that no fluid can be dispensed when the main body is rotated with the deformable membrane in the squeezed position to lock the dispenser for transport or storage purposes. Julian teaches that (in Fig. 15) the deformable membrane is squeezed all the way during use and the configuration can be modified such that when the main body is rotated the deformable membrane can be locked in the squeezed position. A person of ordinary skill in the art would recognize the need for such locking configuration to prevent accidental discharge and the required modification would only take a routine skill in the art. 
Regarding claim 5, Julian teaches that said supporting structure comprises a first part (item 2, figure 1) and a second part (item 1, figure 2) connected to said first part, said second part being movable with respect to said first part and said deformable membrane being associated with said second part.
Regarding claim 7, Julian teaches use of plastics to make all of the components of the device (paragraph [0016]) but is silent to the dispensing duct, said second part and said deformable membrane being made in a single body of polyethylene.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Julian such that the dispensing duct, the second part, and the deformable membrane are made of a single body of polyethylene or any other suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).
Regarding claim 8, Julian teaches a suction valve (item 9, figure 1) configured to regulate the flow of said fluid into said collapsible chamber from said suction duct (paragraph [0043]).
Regarding claim 9, Julian teaches a dispensing valve (item 43, figure 2) configured to regulate the flow of said fluid dispensed from said collapsible chamber into said dispensing duct (paragraph [0046]).
Regarding claim 10, Julian teaches that said dispensing valve (item 43, figure 2) includes a flexible edge configured with a closed position to prevent the fluid from passing from said collapsible chamber into said dispensing duct and an open position to allow the fluid to pass from said collapsible chamber into said dispensing duct (paragraph [0046], figures 2 and 15).
Regarding claim 11, Julian teaches that said deformable membrane comprises an elastically yielding ball-shaped portion (membrane 5 is ball-shaped, figure 1) associated with said supporting structure.
Regarding claim 12, Julian teaches that the supporting structure is removably coupled with said container (main body 1 and attachment body 3 are connected to a bottle removably through threads 21, figure 1, paragraph [0042].


Allowable Subject Matter
5.	Claims 2-4, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensers with deformable membranes forming a pumping chamber and also acting as an actuating member to operate the dispenser: US PN 5,492,252, US PN 5,501,375, US PN 5,871,126, US PG PUB 2010/0206910, US PG PUB 2012/0091229, and US PN 8,206,136.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754